Title: Would it actually be possible to cash this check?
Question:
Answer #1: Former banker. No. Under the 'pay to' line the amount must be written out in words. Also a teller would likely decline the transaction based on the numerical value as well. You are trained to look for a lot of types of fraud and it's kinda common so you have discretion in the matter. There are a lot of factors considered when negotiating a check other than the check itself. A person who is not a regular comes in with this check? No thank you.

Edit: Also you have .002 + -1 + 1 there so 1/5 of a penny. Answer #2: No way, Jose - both the routing number and account number are illegible.